Citation Nr: 1608088	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-49 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a higher rating for traumatic arthritis of the left ankle with ankylosis (left ankle disability), rated 20 percent prior to March 31, 2009 and 30 percent disabling since (excluding periods of total temporary rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to June 1994.
This appeal comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, denying a higher rating than the 10 percent assigned for a left ankle disability.  

In August 2005 the Veteran filed a claim for an increased rating for the left ankle disability.  By a January 2006 decision the RO denied a rating higher than 10 percent for the left ankle disability.  In September 2006, the Veteran filed a notice of disagreement (NOD) with that rating.  By a February 2007 decision, the RO increased the rating to 20 percent effective from the August 2005 date of claim.  In March 2009, the RO received a letter from the Veteran's representative requesting an increased rating for the left ankle disability.  While the RO treated the March 2009 letter as a new claim, the Board notes that the RO had not issued a statement of the case (SOC) in response to the September 2006 NOD.  The issue of entitlement to higher ratings than those assigned for a left ankle disability, as initiated with the August 2005 claim for increase, remains on appeal because the Veteran has not indicated his desire to withdraw that issue.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Board remanded the claim in June 2013, and it now returns to the Board for further review.  The Board also then remanded appealed claims for service connection for left and right knee disabilities and a low back disability.  However, the RO in Des Moines, Iowa, granted those appealed claims for service connection by an August 2013 decision.  Hence, there remains no case in controversy for appellate consideration by the Board as to any of those service connection claims.  

REMAND

The Veteran's left ankle disability was last previously evaluated by a VA examiner in August 2013, and on that basis a Decision Review Officer (DRO) at the RO in an August 2013 Supplemental Statement of the Case (SSOC) denied an increased evaluation from the assigned 30 percent rating for the disability.  In a post-remand brief dated in September 2015, the Veteran's representative informed that the Veteran had reported worsening of the ankle disability since that August 2013 examination, including greater loss of range of motion of the ankle in both plantar flexion and dorsiflexion, and flare-ups resulting in additional loss of range of motion that had not been reported at the prior examination in August 2013.  

The representative accordingly argues that the prior examination no longer adequately describes the current status of the Veteran's left ankle disability, necessitating a new examination.  The Board agrees, based on this new assertion of increased severity.  Therefore, a current VA examination is to be afforded the Veteran, during a flare-up if possible. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should afford the Veteran an examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's left ankle disability.  In coordination with the Veteran, this examination should be undertaken during an interval of flare-up of the left ankle disability, if possible.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include an assessment of any additional limitation of motion during flare-ups, on repeated use, and as a result of pain on use, weakened movement, excess fatigability, and incoordination.  In addition, the examiner should provide an opinion concerning the impact of the disability on the Veteran's ability to work. 

The examiner is to be advised that the Veteran is competent to address his symptoms of disability.  Thus, particularly if the examination cannot be conducted during an interval of flare-up, the examiner should consider the Veteran's self-reports of symptoms when providing opinions addressing the nature and severity of disability during flare-ups.

A complete rationale must be provided for each opinion expressed.

2.  Then, the RO should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond. Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



